DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the amendment filed 09/29/2022, the following has occurred: claims 1-4, 6, 8-11,15-18 have been amended. Claims 5,12 and 19 have been cancelled. Claims 1-4, 6-11,13-18 and 20 are pending and are presented for examination.

Information Disclosure Statement
The information disclosure statement dated 09/19/2022 has been considered.
Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive.
Applicant argues as follows:
Independent claims 1, 8, and 15 are not directed to an abstract idea, and even if the claims are directed to an abstract idea, the claims recite significantly more under the second step of the Alice analysis.
The above argument found to be persuasive. Examiner agrees with the Applicant that the claims provide an improvement to the functioning of the terminal controlling the terminal to communicate information with the store terminal.
Applicant argues as follows:
Claim 1 recites "prohibit payment by the first terminal at the second predetermined store by outputting information about payment prohibition to the first terminal when the position information indicates that the watching target has entered the second predetermined store."
The above argument is  found to be persuasive. Examiner applies new prior art to disclose the limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4, 6-11,13-18 and 20 are rejected on the grounds of nonstatutory double patenting over claims 1, 4, 6-7,8,11,13-14,15,18,20 of PGPub 2021/0182813  and in further in view of Kojima M  JP (2018/190319) and Purves (US 2015/0220914).
Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and US PGPub  2021/0182813 are directed to a wallet system carried by a watching target and making payments within a payment limit in a store.

Application 17/168460 (mapped 1-7)
PGPub  2021/0182813 (mapped 8,11,13-14)
Claims 1-4, 6-11,13-18 and 20 are rejected on the grounds of nonstatutory double patenting over claims 1,4,6-7,8,11,13-14,15,18,20 of PGPub 2021/0182813  and in further in view of Kojima Masaru JP (2018/190319) and Purves (US 2015/0220914).

1. A wallet server comprising a processor comprising hardware, the processor being configured to: acquire position information about a first terminal carried by a watching target; determine whether the watching target enters a predetermined store, based on the position information; and permit the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store.

2. The wallet server according to claim 1, wherein the processor is configured to cause a display of the first terminal to display the information about payment limit by outputting the information about payment limit to the first terminal when the watching target enters the store.
3. The wallet server according to claim 1, wherein the processor is configured to: output information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store; acquire information about payment disapproval from the second terminal; and prohibit payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when the information about payment disapproval is acquired. 4, The wallet server according to claim 3, wherein the processor is configured to cause a display of the first terminal to display the information about payment disapproval when the watching target enters the store by outputting the information about payment disapproval to the first terminal.
5. The wallet server according to claim 1, wherein the processor is configured to: determine whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; and prohibit payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited.
6. The wallet server according to claim 3, wherein the processor is configured to: acquire a deposit request for deposit of electronic money to an electronic wallet is acquired from the first terminal; and deposit, when the deposit request is acquired, the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal.
7. The wallet server according to claim 6, wherein the processor is configured to deposit, when the deposit request is acquired from the first terminal, the electronic money from the electronic wallet of the second terminal to the electronic wallet of the first terminal, within a range of predetermined deposit limit.
8. (Currently Amended) A mobile terminal comprising: a Global Positioning System (GPS) device configured to detect a position of the mobile terminal; and a processor including hardware, the processor being configured to: acquire an extra amount from a store terminal located in a store upon the GPS device detecting that the mobile terminal has entered a location of the store;  determine an amount larger than a price of a product in a store as a payment amount, the payment amount being determined by adding the extra amount set in advance by the store to the price of the product; and in response to the GPS device detecting that the mobile terminal has entered the location of the store, output, to a server, a payment request for paying the payment amount with electronic money deposited in an electronic wallet.
11. (Currently Amended) The mobile terminal according to claim 8, wherein the processor is configured to determine the payment amount by adding both a desired extra amount  set by the user and the amount acquired from the store to the price of the product when the extra amount set in advance by the store is smaller than the desired extra amount set by the user.
13. (Currently Amended) The mobile terminal according to claim 8, further comprising a display, wherein the processor is configured to cause the display of the mobile terminal to display the extra amount acquired from the store terminal.
14. (Currently Amended) The mobile terminal according to claim 8, wherein the processor is configured to:
acquire cash balance in a cash register in the store from a store terminal provided to the store upon the GPS device detecting entrance of the user to the store;
calculate the extra amount based on the cash balance; and
determine the payment amount by adding the extra amount to the price of the product.


Application 17/168460 (mapped 8-14)
PGPub  2021/0182813 (mapped 15,18,20)
8. A non-transitory computer-readable recording medium on which an executable program is recorded, the program instructing a processor to execute: acquiring position information about a first terminal carried by a watching target; determining whether the watching target enters a predetermined store, based on the position information; and permitting the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first terminal when it is determined that the watching target enters the store.
9. The non-transitory computer-readable recording medium according to claim 8, wherein the program instructs the processor to execute causing a display of the first terminal to display the information about payment limit by outputting the information about payment limit to the first terminal when the watching target enters the store.
10. The non-transitory computer-readable recording medium according to claim 8, wherein the program instructs the processor to execute: outputting information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store; and prohibiting payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when information about payment disapproval is acquired from the second terminal.
11. The non-transitory computer-readable recording medium according to claim 10, wherein the program instructs the processor to execute causing a display of the first terminal to display the information about payment disapproval by outputting the information about payment disapproval to the first terminal when the watching target enters the store.
12. The non-transitory computer-readable recording medium according to claim 8, wherein the program instructs the processor to execute: determining whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; and prohibiting payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited.
13. The non-transitory computer-readable recording medium according to claim 10, wherein the program instructs the processor to execute: acquiring a deposit request for deposit of electronic money to an electronic wallet from the first terminal; and depositing the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal when the deposit request is acquired.
14. The non-transitory computer-readable recording medium according to claim 13, wherein the program instructs the processor to execute depositing the electronic money from the electronic wallet of the second terminal to the electronic wallet of the first terminal, within a range of predetermined deposit limit when the deposit request is acquired from the first terminal.
15. (Currently Amended) A non-transitory computer-readable recording medium on which an executable program is recorded, the program causing a processor of a mobile terminal to execute processes, the mobile terminal including a Global Positioning System (GPS) device configured to detect a position of the mobile terminal, the processes executing by the processor comprising:
acquiring an extra amount from a store terminal located in a store upon the GPS device detecting that the mobile terminal has entered a location of the store; determining an amount larger than a price of a product in a store as a payment amount, the payment amount being determined by adding the extra amount set in advance by the store to the price of the product; and in response to the GPS device detecting that the mobile terminal has entered the location of the store, outputting, to a server, a payment request for paying the payment amount with electronic money deposited in an electronic wallet.
18. (Currently Amended) The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute determining the payment amount by adding both a desired extra amount  set by the user and the extra amount acquired from the store to the price of the product when the extra amount set in advance by the store is smaller than the desired extra amount desired by the user.
20. (Currently Amended) The non-transitory computer-readable recording medium according to claim 15, wherein the program causes the processor to execute causing a display included in the mobile terminal to display the extra amount acquired from the store terminal. 


Application 17/168460 (mapped 15-20)
PGPub  2021/0182813 (mapped 1,4,6-7)
15. A wallet system comprising: a server comprising a first processor comprising hardware; and a first terminal carried by a watching target, the first terminal comprising a display, and a second processor comprising hardware, the second processor being configured to output position information about the first terminal to the wallet server, wherein the first processor is configured to determine whether the watching target enters a predetermined store, based on the position information; and permitting the first terminal to make a payment within a range of the payment limit by outputting information about payment limit at the store to the first 
terminal when it is determined that the watching target enters the store.

16. The wallet system according to claim 15, wherein the second processor is configured to output the information about payment limit to the first terminal, and the first processor is configured to cause the display to display the information about payment limit when the watching target enters the store.
17. The wallet system according to claim 15, further comprising a second terminal associated with the first terminal, the second terminal comprising a third processor comprising hardware, wherein the second processor is configured to output information about permission/prohibition of payment at the store, to a second terminal associated with the first terminal when it is determined that the watching target enters the store, and prohibiting payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when information about payment disapproval is acquired from the second terminal. 
18. The wallet system according to claim 17, wherein the second processor is configured to output the information about payment disapproval to the first terminal, and the first processor is configured to cause the display to display the information about payment disapproval when the watching target enters the store.
19. The wallet system according to claim 15, wherein the second processor is configured to: determine whether the watching target enters a predetermined store at which payment is prohibited, based on the position information; and prohibiting payment by the first terminal at the store at which payment is prohibited by outputting information about payment prohibition to the first terminal when it is determined that the watching target enters the store at which payment is prohibited.
20. The wallet system according to claim 17, wherein the second processor is configured to: acquire a deposit request for deposit of electronic money to an electronic wallet from the first terminal; and deposit the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal when the deposit request is acquired. 
1. (Currently Amended) A wallet system comprising: a mobile terminal including: a Global Positioning System (GPS) device configured to detect a position of the mobile terminal; and a first processor including hardware, the first processor being configured to:  determine an amount that is larger than a price of a product in a store as a payment amount, the payment amount being determined by adding an extra amount set in advance by the store to the price of the product, the extra amount being acquired from the store upon the GPS device detecting that the mobile terminal has entered a location of the store, and in response to the GPS device detecting that the mobile terminal has entered the location of the store, output, to a server, a payment request for paying the payment amount using electronic money deposited to an electronic wallet; and a store terminal located in the store, the store terminal including: a display, and  a second processor including hardware, the second processor being configured to cause the display to display an amount of change to the user calculated by subtracting the price of the product from the payment amount.
4, (Currently Amended) The wallet system according to claim 1, wherein the first processor is configured to determine the payment amount by adding both an  extra amount desired set by the user and the extra amount acquired from the store to the price of the product when the extra amount acquired from the store is smaller than the desired extra amount set by the user.
6. (Currently Amended) The wallet system according to claim 1, wherein: the mobile terminal  includes a display, and the first processor is configured to cause the display of the mobile terminal to display the extra amount acquired from the store.

7. (Currently Amended) A wallet system comprising: a mobile terminal including: a Global Positioning System (GPS) device configured to detect a position of the mobile terminal; and a first processor including hardware, the first processor being configured to: acquire cash balance in a cash register in a store upon detecting entrance of a user to the store; calculate an extra amount based on the cash balance, determine an amount that is larger than a price of a product in the store as a payment amount by adding the extra amount to the price of the product, and 
in response to the GPS device detecting that the mobile terminal has entered a location of the store, output, to a server, a payment request for paying the payment amount using electronic money deposited to an electronic wallet; and a store terminal located in the store, the store terminal including: a display, and a second processor including hardware, the second processor being configured to cause the display to display an amount of change to the user calculated by subtracting the price of the product from the payment amount.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 8-11,15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al (US2022/0148027) and in view of  Kim et al (US2018/0144338).

As regards claims 1, 8 and 15, Van OS discloses acquire position information, from a global positioning system, about a first terminal carried by a watching target; [0108] [0118] GPS module 135 determines the location of the device and provides this information for use in various applications (e.g., to telephone 138 for use in location-based dialing; to camera 143 as picture/video metadata; and to applications that provide location-based services such as weather widgets, local yellow page widgets, and map/navigation widgets).
determine whether the watching target enters a first predetermined store, based on the position information;[0425, For example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should be used at the store. If the store's terminals are not capable of requesting the private label account, the device provides an alert that the private label account can be used at that store. For another example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should not be used at the store. The device forgoes providing an alert that the private label account can be used at that store, even if the store's terminals are not capable of requesting the private label account. For another example, a user may enter a particular store associated with a private label account for which the user has specified the private label account should be used at the store. If the store's terminals are capable of requesting the private label account, the device forgoes providing an alert that the private label account can be used at that store. In this last example, the notification is not needed because the store's payment terminal can request the private label account.]
 permit the first terminal to make a payment within a range of a payment limit by outputting information about the payment limit at the first predetermined store to the first terminal when the position information indicates  that the watching target has entered the predetermined store.[0424, Some accounts, such as private label accounts or loyalty accounts, may be associated with particular locations (e.g., a particular merchant or a particular store of a merchant), but the payment terminals of those locations do not request (or are not capable of requesting) the associated account. These locations may be associated with prompting for use of the associated account (e.g., for when the electronic device is at the location). To accommodate such terminals, the electronic device may prompt the user when the device determines that the device is at such a location and determines that the user prefers to use an account that is associated with the current location. Thus, when a user is in a store and the user's device is provisioned with a private label payment account that is associated with the store, the user is notified that the private label payment account is available for use if that store's terminals do not support requesting specific cards.][0243]
determine whether the watching target has entered a second predetermined store at which payment is prohibited, based on the position information;[0425]
Van OS do not disclose prohibit payment by the first terminal at the second predetermined store by outputting information about payment prohibition to the first terminal when the position information indicates that the watching target has entered the second predetermined store.
Kim discloses prohibit payment by the first terminal at the second predetermined store by outputting information about payment prohibition to the first terminal when the position information indicates that the watching target has entered the second predetermined store.[0035] If the payment transaction is not in compliance with the transaction controls (e.g., the transaction amount exceeds a spending limit, the geographic location is outside of an authorized area, etc.), then, in some instances, the payment transaction may be denied and an authorization response that includes a data element that stores a response code indicating the transaction is denied may be provided to the merchant system 110 via the payment network 112. In other instances, the authorization request may be forwarded to the issuing institution 104 with an indication that one or more transaction controls were denied, for final approval or denial by the issuing institution 104. If the transaction controls are complied with, the authorization request may be forwarded to the issuing institution 104 for approval or denial using traditional methods.
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to “prohibit payment by the first terminal at the second predetermined store by outputting information about payment prohibition to the first terminal when the position information indicates that the watching target has entered the second predetermined store” in the device of Van OS. The rationale to support a conclusion that the claim would have been obvious because “[If the payment transaction is not in compliance with the transaction controls (e.g., the transaction amount exceeds a spending limit, the geographic location is outside of an authorized area, etc.), then, in some instances, the payment transaction may be denied and an authorization response that includes a data element that stores a response code indicating the transaction is denied may be provided to the merchant system 110 via the payment network 112. In other instances, the authorization request may be forwarded to the issuing institution 104 with an indication that one or more transaction controls were denied, for final approval or denial by the issuing institution 104. If the transaction controls are complied with, the authorization request may be forwarded to the issuing institution 104 for approval or denial using traditional methods.]”
 	One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 2, 9 and 16, VAN OS and Kim disclose the wallet server according to claim 1,8 and 15, VAN OS disclose wherein the processor is configured to cause a display of the first terminal to display the information about the payment limit by outputting the information about the payment limit to the first terminal when the position information indicates that the watching target has entered the first predetermined store.[0425]
As regards claims 3,10 and 17, VAN OS and Kim disclose The wallet server according to claim 1,8 and15,  VAN OS disclose output information about permission/prohibition of payment at the second predetermined store, to a second terminal associated with the first terminal when the position information indicates that the watching target has entered the second predetermined the store; [0425]
Van OS do not disclose acquire information about payment disapproval from the second terminal; 
and prohibit payment by the first terminal at the second predetermined  store by outputting information about payment prohibition to the first terminal when the information about payment disapproval is acquired.
Kim discloses acquire information about payment disapproval from the second terminal; [0035]
and prohibit payment by the first terminal at the store by outputting information about payment prohibition to the first terminal when the information about payment disapproval is acquired.[0035]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Kim in the device of VAN OS. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
As regards claims 4,11 and 18 , VAN OS and Kim disclose the wallet server according to claim 3,10 and 17, VAN OS do not expressly disclose 
wherein the processor is configured to cause a display of the first terminal to display the information about payment disapproval when the position information indicates that the watching target has entered the second predetermined store by outputting the information about payment disapproval to the first terminal.
Kim discloses wherein the processor is configured to cause a display of the first terminal to display the information about payment disapproval when the watching target enters the store by outputting the information about payment disapproval to the first terminal[0035]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Kim in the device of VAN OS. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

Claim(s) 6-7,13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Van OS et al (US2022/0148027) and in view of  Kim et al (US2018/0144338) and in further view of Lohe et al (PGPub 2017/0085545)

As regards claims 6,13 and 20, VAN OS and Kim discloses the wallet server according to claim 3,10 and 17, VAN OS and Kim do not disclose   acquire a deposit request for deposit of electronic money to an electronic wallet from the first terminal; 
and deposit, when the deposit request is acquired, the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal.
Lohe discloses acquire a deposit request for deposit of electronic money to an electronic wallet from the first terminal; [0073]
and deposit, when the deposit request is acquired, the electronic money from an electronic wallet of the second terminal to the electronic wallet of the first terminal.[0137]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing to use Lohe in the device of VAN OS and Kim. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claims 7 and 14, VAN OS and Kim discloses the wallet server according to claim 6,Van OS discloses wherein the processor is configured to deposit, when the deposit request is acquired from the first terminal, the electronic money from the electronic wallet of the second terminal to the electronic wallet of the first terminal, within a range of predetermined deposit limit.[0424,0243]

Conclusion
Additional prior art not used in this rejection includes Shrivastava et al US 2013/0024364. Shrivastava recites The ELECTRONIC WALLET MANAGEMENT APPARATUSES, METHODS AND SYSTEMS ("EWM") transforms wallet settings and transaction inputs into transaction and wallet management outputs. For example, an input is received from a user through an electronic wallet management interface. The electronic wallet management interface including a plurality of user-selectable icons or text. A control is provided to the user based on a selected icon or text, wherein controls available to the user through the electronic wallet management interface include a payment device control that enables the user to view and edit settings for a payment device associated with the electronic wallet.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327. The examiner can normally be reached 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A ANDERSON/Examiner, Art Unit 3698                                                                                                                                                                                                        /BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698